543 S.E.2d 870 (2000)
351 N.C. 641
Reginald B. INMAN
v.
Sylvia M. INMAN.
No. 166P00.
Supreme Court of North Carolina.
May 4, 2000.
C. Orville Light, Eden, for Sylvia Inman.
Julie H. Stubblefield, Asheboro, for Reginald Inman.
Prior report: 136 N.C.App. 707, 525 S.E.2d 820.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of May 2000."